Judgment reversed on the law and a new trial granted, with costs to the appellants to abide the event. It appears from the record that the executors of the last will and testament of Carrie H. Yarrow, and Sophia Koch and William Barrett, were never served with the summons and complaint in this action, nor did they appear. These are all interested parties and the judgment has no binding eflect against the executors nor against defendants Sophia Koch and William Barrett. A new trial should be had with all interested parties properly before the court. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.